Citation Nr: 1610550	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-25 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of overpayment of pension in the amount of $26,828.76.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Committee on Waivers and Compromises at the RO in St. Paul, Minnesota, and the Debt Management Center in Fort Snelling, Minnesota, which denied a waiver of recovery of overpayment.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system, which was reviewed.  


FINDINGS OF FACT

1.  In November 2008, VA notified the Veteran of an overpayment of pension benefits of $26,828.76.

2.  The Veteran failed to submit a request for overpayment within 180 days of the initial notification of the existence of the debt.

3.  The November 2008 notice of indebtedness letter was mailed to the Veteran's address of record at the time.  It was not returned to VA as being undeliverable, and there is no evidence of trickery, malfeasance, or misleading behavior on the part of VA.  The Veteran has not rebutted the presumption of regularity.


CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of pension benefits in the amount of $26, 828.76 was not filed by the Veteran.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2014); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c). 

However, the U.S. Court of Appeals for Veterans Claims (Court) has held that the notice and duty-to-assist provisions of the Veterans Claims Assistance Act of 2000 do not apply to claims for waiver of recovery of overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).  Accordingly, further discussion of VA's duties to notify and assist under the VCAA is not necessary.

Law and Regulations

In general, recovery of overpayments of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 C.F.R. § 1.963(a). 

As in this case, when notice of indebtedness is dated on or after April 1, 1983, a request for waiver of an indebtedness shall only be considered if the request is made within 180 days following the date of a notice of indebtedness by the VA to the debtor.  38 C.F.R. § 1.963(b). 
The 180 day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the Department of Veterans Affairs or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. 
§ 1.963(b). 

The Board additionally notes that in appropriate circumstances, a statutory filing period may be equitably tolled due to the conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable relief is granted only rarely, such as where a claimant actively pursued judicial remedies but filed a defective pleading or where a claimant was induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999), citing Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).

The United States Court of Appeals for the Federal Circuit specifically held in Bailey that equitable tolling in the paternalistic veterans' benefits context does not require misconduct (such as trickery); however, the decision in Bailey does require the veteran to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).

In August 2008, the Veteran was informed that VA had received information from the Office of the Inspector General, which showed that he was a fugitive felon and a warrant for his arrest was issued on May 18, 2006.  The letter informed the Veteran that VA proposed stopping pension benefits payments effective May 18, 2006.  In October 2008, the Veteran was informed that VA had decided to stop the payment of pension benefits beginning on May 18, 2006.  He was also informed that VA had created an overpayment in his account.  In November 2008, VA notified the Veteran of an overpayment of pension benefits of $26,828.76.  The letter was sent to the Veteran's address of record.  The letter noted that the Veteran had the right to request a waiver, and that information on this right was contained in an enclosed document entitled "Notice of Rights and Obligations."  

In March 2009, the Veteran filed an "Improved Pension Eligibility Verification Report" (VA Form 21-0516-1).  Later that month, he submitted a memorandum showing that he completed his 30 day jail sentence on March 13, 2009.  In June 2009, the Veteran was informed that the RO received his request to reopen his pension.  In the same month, the Veteran resubmitted the "Improved Pension Eligibility Verification Report" (VA Form 21-0516-1) that he had submitted in March 2009 with a statement asking for his claim to be expedited as he was living with his mother.  In September 2009, the RO granted the Veteran's request to reopen his pension benefits effective March 13, 2009, the day the Veteran's sentence was complete.

In March 2010, the Veteran submitted a request for a waiver of recovery of overpayment.  He did not submit a request for a waiver of recovery of overpayment within 180 days.  In April 2010, VA issued a decision denying waiver of education indebtedness in the amount of $26,828.76, on the basis of an untimely request for waiver.  In response to the April 2010 denial, the Veteran submitted an April 2010 Notice of Disagreement (NOD) asking that the RO's decision be overturned.  He explained that he was not aware of an outstanding warrant for his arrest and the effects the outstanding warrant had on his pension benefits.  He further explained that the last time he went to his local VA office, they did not inform him that the form was incomplete.

In his NOD, the Veteran concedes that he did not submit a waiver within 180 days.  However, the Veteran contends that he did not receive the appropriate assistance by VA personnel at his local office and that the time requirement should be extended.  

However, a review of the record clearly shows that the Veteran was filing a claim to have his pension benefits reinstated.  This matter is separate from whether the Veteran's overpayment of pension benefits should be waived.  To the extent that the Veteran asserts that he did not receive proper counsel at his local VA office, the Board finds that this argument is without merit.  In March 2009, the Veteran filed a claim to have his pension reinstated and in September 2009 his claim was granted.  The Veteran has not asserted that he did not receive the November 2008 notification letter informing him of his indebtedness or the enclosed document entitled "Notice of Rights and Obligations."  The weight of the evidence demonstrates that the Veteran was apprised of his rights regarding the issue of his overpayment.  However, the Veteran did not request a waiver of his debt until March 2010, more than a year after receiving the November 2008 letter.

Based on the above analysis, the Board concludes that the Veteran's application requesting waiver of recovery of the indebtedness at issue was not timely filed.  No relevant exceptions to the legal criteria have been provided or are applicable in this case, and therefore, the Board has no authority to disregard the limitations pertaining to timeliness standards for waiver requests under 38 C.F.R. 
§ 1.963(b)(2).  Accordingly, as the Veteran's request for waiver of recovery of an overpayment was not timely filed, his appeal must be denied.


ORDER

Waiver of overpayment of pension benefits debt in the amount of $26,828.76 is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


